
	
		II
		112th CONGRESS
		1st Session
		S. 1300
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles 23, 45, and 49, United States Code, to
		  encourage the use of private-public partnerships in
		  transportation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lincoln Legacy Infrastructure
			 Development Act.
		2.FindingsCongress finds that—
			(1)the American
			 Association of State Highway and Transportation Officials estimates current
			 highway, bridge, public transit, and freight and passenger rail funding needs
			 are approximately $225,000,000,000 to $340,000,000,000 per year through 2055,
			 while current spending is less than $90,000,000,000 per year;
			(2)according to the
			 organization known as Transportation for America, 69,223 bridges, or 11.5
			 percent of all highway bridges in the United States, are considered
			 structurally deficient;
			(3)according to the
			 Congressional Research Service, for fiscal year 2010, the Highway Trust Fund,
			 the primary funding source for highways and transit, received approximately
			 $35,000,000,000 in revenue but spent approximately $50,000,000,000;
			(4)Congress
			 transferred $34,500,000,000 in general revenue to the Highway Trust Fund during
			 the period of fiscal years 2008 to 2010 to keep the Highway Trust Fund
			 solvent;
			(5)Highway Trust
			 Fund outlays during the period of fiscal years 2011 to 2021 are expected to
			 exceed revenues and interest by approximately $120,000,000,000;
			(6)the Congressional
			 Budget Office estimates that the Highway Trust Fund will be unable to meet
			 obligations of the Highway Trust Fund sometime during fiscal year 2012;
			(7)the United States
			 Chamber of Commerce estimates that further deterioration of transportation
			 networks could result in as much as $336,000,000,000 in lost growth during the
			 5 years after the date of enactment of this Act;
			(8)private-public
			 partnerships are an important tool to help address transportation
			 infrastructure shortfalls;
			(9)infrastructure
			 experts estimate that there is more than $400,000,000,000 available for
			 private-sector capital infrastructure investment;
			(10)according to the
			 Federal Highway Administration, 29 States and 1 United States territory have
			 enacted legislation enabling private-public partnerships; and
			(11)State and local
			 governments are uniquely positioned to further develop and use innovative
			 financing methods for all modes of infrastructure.
			3.Private-public
			 partnership challenge grants
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 inserting after section 149 the following:
				
					150.Private-public
				partnership challenge grants
						(a)In
				generalThe Secretary shall establish a program, to be known as
				the Private-Public Partnership Challenge Grant Program (referred
				to in this section as the program), to encourage States to
				develop, enact, and implement private-public partnership enabling legislation
				and procurement policies.
						(b)Eligible
				recipientsThe Secretary may provide a grant under the program to
				a State for use in implementing innovative and successful strategies to use
				private-public partnerships with respect to funding for rail, aviation,
				transit, highway, and waterway transportation.
						(c)ApplicationA
				State that seeks to receive a grant under the program shall submit to the
				Secretary an application for the grant at such time, in such manner, and
				containing such information as the Secretary shall require.
						(d)FundingThe
				Secretary shall use to carry out the program amounts received as Federal
				surcharges on revenue generated from agreements resulting from the concession
				or lease of safety rest areas under section
				111(a)(2).
						.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Private-public partnership challenge
				grants.
					
					.
			4.Federal-aid
			 highways
			(a)Agreements
			 relating to use of and access to rights-of-Way-Interstate System
				(1)In
			 generalSection 111(a) of title 23, United States Code, is
			 amended—
					(A)by redesignating
			 subparagraphs (A) through (C) of paragraph (1) as clauses (i) through (iii),
			 respectively;
					(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(C)by striking
			 In
			 general.—All agreements and inserting the
			 following:
						
							(a)Agreements
								(1)In
				generalAll agreements
								;
				and
					(D)by adding at the
			 end the following:
						
							(2)Commercialization,
				lease, and concession of Interstate safety rest
				areasNotwithstanding paragraph (1), the Secretary may permit a
				State to enter into 1 or more agreements for the commercialization, lease, or
				concession of a safety rest area constructed or located on a right-of-way on
				the Interstate System in the State on the conditions that—
								(A)access to the
				safety rest area, parking, and restrooms remains free of charge;
								(B)the safety of
				motorists is not compromised by the agreement; and
								(C)the State
				agrees—
									(i)to pay to the
				Secretary, upon entering into an agreement under this subparagraph, a Federal
				surcharge equal to 5 percent of the total amount received by the State under
				the agreement, which amounts the Secretary shall deposit in the Highway Trust
				Fund at the rate that corresponds to the rate at which the State receives
				amounts under the agreement; and
									(ii)to use the
				remaining amounts received by the State under the agreement only for purposes
				relating to a highway or transit transportation project carried out under this
				title or title
				49.
									.
					(b)Vending
			 machinesSection 111(b) of title 23, United States Code, is
			 amended—
				(1)by striking
			 Notwithstanding and inserting the following:
					
						(1)In
				generalNotwithstanding
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Blind vending
				facilitiesNotwithstanding any other provision of this
				Act—
							(A)the Secretary
				shall not impose any surcharge on a State with respect to any blind vending
				facility established pursuant to paragraph (1); and
							(B)the priority
				accorded licensed blind vendors by paragraph (1) shall not be otherwise limited
				or diminished as a result of the implementation of the
				Lincoln Legacy Infrastructure Development
				Act.
							.
				(c)Toll roads,
			 bridges, tunnels, and ferriesSection 129(a)(3) of title 23,
			 United States Code, is amended in the last sentence by striking for any
			 purpose for which Federal funds may be obligated by a State under this
			 title and inserting , including revenues received as a result of
			 any agreement entered into by the State for the sale, lease, or concession of a
			 highway, bridge, or tunnel, only for purposes relating to a highway or transit
			 transportation project carried out under this title or title 49.
			(d)HOV
			 facilitiesSection 166(a) of title 23, United States Code, is
			 amended by striking paragraph (2) and inserting the following:
				
					(2)Occupancy
				requirement
						(A)In
				generalExcept as provided in subparagraph (B) and in other
				provisions of this section, not fewer than 2 occupants per vehicle may be
				required for use of a HOV facility.
						(B)CongestionIn
				any case in which a State determines that a HOV facility is a degraded facility
				(as described in subsection (d)(2)(B)) or that the average speed of traffic on
				a HOV facility slows to less than the minimum average operating speed (as
				defined in subsection (d)(2)(A)), the State shall require not fewer than 3
				occupants per vehicle for use of the HOV
				facility.
						.
			(e)Innovative
			 surface transportation financing methods
				(1)Value pricing
			 pilot programSection 1012(b)(1) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (23 U.S.C. 149 note; 105 Stat. 1938) is
			 amended in the second sentence by striking as many as 15 such State or
			 local governments or public authorities and inserting States,
			 local governments, and public authorities.
				(2)Interstate
			 System reconstruction and rehabilitation pilot programSection
			 1216(b)(2) of the Transportation Equity Act for the 21st Century (23 U.S.C. 129
			 note; 112 Stat. 212) is amended—
					(A)in the first
			 sentence, by striking 3 and inserting 10;
			 and
					(B)by striking the
			 second sentence.
					(f)Express lanes
			 demonstration programSection 1604(b)(2) of the SAFETEA–LU (23
			 U.S.C. 129 note; 119 Stat. 1250) is amended in the matter preceding
			 subparagraph (A)—
				(1)by striking
			 15; and
				(2)by striking
			 2005 through 2009 and inserting 2012 through
			 2017.
				(g)Interstate
			 System construction toll pilot programSection 1604(c) of the SAFETEA–LU (23
			 U.S.C. 129 note; 119 Stat. 1253) is amended—
				(1)by striking paragraph (2);
				(2)by redesignating paragraphs (9) and (1) as
			 paragraphs (1) and (2), respectively; and
				(3)in paragraph (8),
			 by striking the date of enactment of this Act and inserting
			 the date of enactment of the Lincoln
			 Legacy Infrastructure Development Act.
				5.Infrastructure
			 finance
			(a)Nonsubordination
				(1)Secured
			 loansSection 603(b) of title
			 23, United States Code, is amended—
					(A)by striking paragraph (6); and
					(B)by redesignating
			 paragraphs (7) and (8) as paragraphs (6) and (7), respectively.
					(2)Lines of
			 creditSection 604(b) of title 23, United States Code, is
			 amended—
					(A)by striking paragraph (8); and
					(B)by redesignating
			 paragraphs (9) and (10) as paragraphs (8) and (9), respectively.
					(b)ReauthorizationSection
			 608(a) of title 23, United States Code, is amended—
				(1)in paragraph (1),
			 by striking $122,000,000 for each of fiscal years 2005 through
			 2009 and inserting $750,000,000 for each of fiscal years 2012
			 through 2017; and
				(2)in paragraph (3)
			 by striking $2,200,000 for each of fiscal years 2005 through
			 2009 and inserting $7,500,000 for each of fiscal years 2012
			 through 2017.
				6.Railroad
			 Rehabilitation and Improvement Financing Program
			(a)Eligible
			 activitiesSection 822(b)(1) of title 45, United States Code, is
			 amended—
				(1)in subparagraph
			 (B), by striking or at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(D)carry out
				projects and activities that benefit high-speed rail; or
						(E)carry out
				development phase activities, including planning, feasibility analysis, revenue
				forecasting, environmental review, permitting, preliminary engineering and
				design work, and other preconstruction
				activities.
						.
				(b)Credit risk
			 requirementsSection 822(h)(2) of title 45, United States Code,
			 is amended by inserting For purposes of making a finding under
			 subsection (g)(4), the Secretary, through the Administrator of the Federal
			 Railroad Administration, shall consider the net present value of anticipated
			 dedicated revenues or user fees to be collateral offered by the
			 applicant. after the project..
			(c)Biannual
			 reportNot later than 6 months after the date of the enactment of
			 this Act, and every 6 months thereafter, the Administrator of the Federal
			 Railroad Administration shall submit a report to Congress that
			 describes—
				(1)the number of
			 loans pending and issued under section 822 of title 45, United States Code;
			 and
				(2)the time taken to
			 process each of the loans described in paragraph (1).
				7.Airport
			 privatization program
			(a)Approval of
			 applicationsSection 47134(b)
			 of title 49, United States Code, is amended—
				(1)in the matter
			 preceding paragraph (1) by striking with respect to not more than 5
			 airports; and
				(2)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (A) and inserting the following:
						
							(A)In
				generalThe Secretary may
				grant an exemption to an airport sponsor from the requirements of sections
				47107(b) and 47133 (and any other law, regulation, or grant assurance) to the
				extent necessary to permit the sponsor to recover from the sale or lease of the
				airport such amount as may be approved by the Secretary after the sponsor has
				consulted—
								(i)in
				the case of a primary airport, with each air carrier and foreign air carrier
				serving the airport, as determined by the Secretary; and
								(ii)in the case of a
				nonprimary airport, with at least 65 percent of the owners of aircraft based at
				that airport, as determined by the
				Secretary.
								;
				and
					(B)by striking
			 subparagraph (C).
					(b)Terms and
			 conditionsSection 47134(c) of title 49, United States Code, is
			 amended—
				(1)by striking
			 paragraphs (4), (5), and (9);
				(2)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (4), (5), and (6), respectively;
			 and
				(3)by adding at the
			 end the following:
					
						(7)A fee imposed by
				the airport on an air carrier or foreign air carrier may not include any
				portion for a return on investment or recovery of principal with respect to
				consideration paid to a public agency for the lease or sale of the airport
				unless that portion of the fee is approved by the air carrier or foreign air
				carrier.
						.
				(c)Participation of
			 certain airportsSection
			 47134 of title 49, United States Code, is amended—
				(1)by striking
			 subsection (d); and
				(2)by redesignating
			 subsections (e) through (m) as subsections (d) through (l),
			 respectively.
				(d)ApplicabilityThe amendments made by this section shall
			 apply with respect to an exemption issued to an airport under section 47134 of
			 title 49, United States Code, before, on, or after the date of enactment of
			 this Act.
			(e)clerical
			 amendments
				(1)Section
			 headingThe section heading for section 47134 of title 49, United
			 States Code, is amended to read as follows:
					
						47134.Private
				ownership of
				airports
						.
				(2)Table of
			 contentsThe table of sections for chapter 471 of title 49,
			 United States Code, is amended by striking the item relating to section 47134
			 and inserting the following:
					
						
							47134. Private ownership of
				airports.
						
						.
				8.Public
			 transportation
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Administrator mean the Administrator of the Federal Transit
			 Administration;
				(2)the term
			 covered HOT lane facility means any high occupancy/toll lane
			 facility used by a bus service operated by a public transportation agency,
			 without regard to whether the high occupancy/toll lane facility was converted
			 from a high occupancy vehicle facility;
				(3)the term
			 eligible project means a project carried out using funding under
			 section 5307 or 5309 of title 49, United States Code;
				(4)the term
			 eligible recipient means a recipient of funding under section 5307
			 or 5309 of title 49, United States Code;
				(5)the term
			 experimental program means the public-private partnership
			 experimental program established under subsection (b); and
				(6)the term
			 fixed guideway miles includes fixed guideway revenue
			 vehicle-miles, fixed guideway route miles, and fixed guideway vehicle
			 passenger-miles.
				(b)Public-Private
			 partnership experimental program
				(1)Program
			 establishedThe Administrator shall establish a 6-year
			 public-private partnership experimental program to encourage eligible
			 recipients to carry out tests and experimentation in the project development
			 process that are designed to—
					(A)attract private
			 investment in covered projects; and
					(B)increase project
			 management flexibility and innovation, improve efficiency, allow for timely
			 project implementation, and create new revenue streams.
					(2)Implementation
			 of programThe experimental program shall—
					(A)except as
			 provided in paragraph (5), identify any provisions of chapter 53 of title 49,
			 United States Code, and any regulations or practices thereunder, that impede
			 greater use of public-private partnerships and private investment in covered
			 projects; and
					(B)develop
			 procedures and approaches that—
						(i)address the
			 impediments described in subparagraph (A), in a manner similar to the Special
			 Experimental Project Number 15 of the Federal Highway Administration (commonly
			 referred to as SEP–15); and
						(ii)protect the
			 public interest and any public investment in covered projects.
						(3)ReportNot
			 later than 2 years after the date of enactment of this Act, and every 2 years
			 thereafter until the termination of the experimental program, the Administrator
			 shall submit to Congress a report on the status of the experimental
			 program.
				(4)RulemakingNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall issue rules to carry out the experimental program.
				(5)Rule of
			 constructionNothing in this subsection may be construed to allow
			 the Administrator to waive any requirement under—
					(A)section 5333 of
			 title 49, United States Code;
					(B)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
					(C)any other
			 provision of Federal law not described in paragraph (2)(A).
					(c)Determination
			 of number of fixed guideway miles
				(1)In
			 generalFor purposes of apportioning funding under sections 5307
			 and 5309 of title 49, United States Code, the Administrator shall deem covered
			 HOT lane facility miles in an area to be fixed guideway miles attributable to
			 the area.
				(2)Amount
			 apportioned not affectedNotwithstanding any other provision of
			 law, the Secretary may not apportion an amount for an urbanized area under
			 section 5307 or 5309 of title 49, United States Code, for fiscal year 2012, or
			 any fiscal year thereafter, that is less than the amount apportioned for the
			 urbanized area under section 5307 or 5309, respectively, for fiscal year 2011,
			 if the reduction in amount is solely attributable to the requirement under
			 paragraph (1).
				(3)Availability of
			 fundsThere shall be available from the Mass Transit Account of
			 the Highway Trust fund for fiscal year 2012, and each fiscal year thereafter,
			 such sums as are necessary to carry out this subsection.
				9.Removal of cap
			 on exempt facility bonds used to finance qualified highway or surface freight
			 transfer facilities
			(a)In
			 generalSubsection (m) of section 142 of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 paragraph (2), and
				(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3).
				(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			10.Reduction in
			 annual adjustments to pay schedules for Federal employees for fiscal years 2013
			 through 2021For each of
			 fiscal years 2013 through 2021, section 5303(a) of title 5, United States Code,
			 shall be applied by substituting 1 percentage point for
			 one-half of 1 percentage point.
		11.FundingOf the Federal funds saved for the period of
			 fiscal years 2013 through 2021 as a result of the application of section 9 of
			 this Act and subsections (b) and (c) of section 147 of the Continuing
			 Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 2607, 124 Stat.
			 3518)—
			(1)such sums as may
			 be necessary to carry out this Act and any amendments made by this Act shall be
			 deposited into the Highway Trust Fund; and
			(2)the remainder of
			 the funds shall be used for purposes of deficit reduction.
			
